DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-22 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 and 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a system for building a three dimensional green compact on a building tray, the system comprising: a printing station comprising: a printing head configured to selectively dispense a photocurable material on the building tray to form a mask pattern; and a curing unit configured to photocure the mask pattern that is formed on the building tray; a powder delivery station configured to deliver a layer of powder material on the cured mask pattern; a die compacting station for compacting the powder material and the cured mask pattern; and a precision stage configured to repeatedly advance the building tray to each of the printing station, the powder delivery station and the die compacting station to build a plurality of layers that together form the three dimensional green compact.
The closest prior art, SHEINMAN (WO2015/170330A1), teaches a system for building a three dimensional green compact on a building tray 200, the system comprising: a printing station comprising a printing head 35 configured to selectively dispense a solidifiable ink on a building tray to form a mask pattern (Fig. 5, page 12 line 25 – page 13 line 9); a powder delivery 10 configured to deliver a layer of powder material on the mask pattern (Fig. 2, page 4 lines 8-14; The Office notes that although SHEINMAN states “printing a mask pattern on the layer,” SHEINMAN also teaches repeating the spreading and printing of both powder and mask.  Therefore, a powder layer will always be printed on top of a previous mask layer); a die compacting station 40 (Fig. 2, page 14 lines 14-21); and a precision stage 250 configured to repeatedly advance the building tray to each of the printing station, the powder delivery station and the die compacting station (Fig. 2, page 10 lines 18-28).  
However, SHEINMAN does not teach or suggest a curing unit configured to cure the mask pattern that is formed on the building tray, or to inkjet print a mask of photopolymer material before adding powder, as required by the instant claims.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 and 9-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743